Matter of 1621 St. Nicholas Ave Owners LLC v Cruz (2017 NY Slip Op 00010)





Matter of 1621 St. Nicholas Ave Owners LLC v Cruz


2017 NY Slip Op 00010


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2599 570210/14 77915/12

[*1]In re 1621 St. Nicholas Ave Owners LLC,	L & T Petitioner-Respondent,
vRhina Cruz, Respondent-Appellant.


Northern Manhattan Improvement Corp. Legal Services, New York (Kimberly J. Warner of counsel), for appellant.
Borah, Goldstein, Altschuler, Nahins & Goidel, P.C., New York (David B. Rosenbaum of counsel), for respondent.

Order of the Appellate Term of the Supreme Court, First Department, entered February 8, 2016, which reversed an order of the Civil Court, New York County (Anna Katz, J.), entered April 28, 2014, in a nonpayment summary proceeding, conditionally granting respondent tenant's motion for a stay of execution of a warrant of eviction, unanimously affirmed, without costs.
Given respondent's extensive and lengthy history of rent defaults before and during the pendency of this proceeding, and the absence of an adequate explanation for her failure to comply with the terms of the stipulation of settlement, no good cause
has been shown to justify a further stay of execution of the warrant of eviction (see Chelsea 19 Assoc. v James, 67 AD3d 601 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK